Citation Nr: 1040498	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-35 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1961 to November 1964.  He also had subsequent service 
in the United States Army Reserve.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Honolulu, Hawaii Department of Veterans Affairs 
(VA) Regional Office (RO). 

In October 2010 written argument, the Veteran's representative 
requests that the matters of service connection for diabetes, 
hearing loss and bilateral leg disability be remanded for 
issuance of a statement of the case (SOC) under Manlicon v. West, 
12 Vet. App. 238 (1999).  The representative notes that an August 
2007 rating decision denied those claims, and that the Veteran 
filed a timely notice of disagreement (in an October 2007 
substantive appeal).  On review of the record the Board found 
that on a VA Form 9, and in an attached letter, the Veteran 
(responding to an SOC in the matter of service connection for 
hypertension) stated; "I disagree with the statement of the case 
(SOC) dated September 4, 2007 for the following issue:  
hypertension, right and left leg problems; hearing loss; 
diabetes; gout."  Inasmuch as the September 4, 2007 SOC did not 
address disabilities other than hypertension and his intent was 
not clear, the RO (in a November 2008 letter) sought 
clarification from the Veteran.  He was asked to clarify whether 
he wished to appeal the decision on the additional claims, or 
whether he wished to reopen such claim.  In a November 2008 
response the Veteran stated:  "I am requesting to re-open 
[emphasis added] my claims for the following ailments: 1) Gout 2) 
Hearing loss 3) right and left leg problems 4) arthritis.  A 
March 2009 rating decision adjudicated the matters, and the 
Veteran was advised (by April 2009 letter) of how to appeal that 
decision, if he so desired.  There has been no further 
communication from him in these matters.  Consequently, a 
Manlicon remand is not in order.  

Regarding the claim of service connection for hypertension, the 
RO notified the Veteran in an April 2009 letter that there was an 
unappealed December 2004 rating decision in the matter, and that 
consequently he needed to submit new and material evidence to 
reopen the claim.  A governing regulation provides that if after 
a final determination VA receives or associates with the claims 
file relevant official service department records that existed 
and had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim.  38 C.F.R. 
§ 3.156(c).  Additional pertinent evidence received since the 
December 2004 rating decision includes service treatment records 
(STRs) that were not considered in that decision; consequently, 
the matter has been characterized as a de novo claim.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the regulations implementing it 
apply in the instant case.

On review of the record, the Board finds that notice and 
development in this matter to date has been insufficient.  
Specifically the record shows that the Veteran served on active 
duty from November 1961 to November 1964 with subsequent service 
in the United States Army Reserve.  It appears from the Veteran's 
STRs that he had periods of active duty for training (ACDUTRA) 
and/or inactive duty training (INACDUTRA).  Furthermore, the STRs 
show a diagnosis of, and treatment for, hypertension.  Notably 
service connection may be granted for disability due to disease 
or injury incurred in or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 
3.303. 

The Veteran's arguments reflect that he is unaware of what is 
required to substantiate a claim of service connection based on 
ACDUTRA service (i.e., that he must show incurrence/aggravation 
during a specific period of such service.  Significantly, the 
Veteran's periods of ACDUTRA/INACDUTRA have not been verified to 
date; nor has he identified any specific period of ACDUTRA when 
hypertension is alleged to have been incurred/aggravated (or any 
pertinent competent evidence corroborating such occurred).  While 
the RO issued VCAA notice letters in December 2008 and in April 
2009, neither addressed a claim of service connection based on 
ACDUTRA (as a claim based on INACDUTRA would require an acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident, not alleged here; see 38 C.F.R. § 3.6).  Consequently, 
there is a due process deficiency which must be corrected.  In 
addition, as noted, the Veteran's STRs are now associated with 
the claims file.  While he has waived RO initial consideration, 
as the case is being remanded, the RO will have the opportunity 
to review such records in the first instance.

Accordingly, the case is REMANDED for the following:

1.	Regarding the claim of service connection 
for hypertension, the RO should send the 
Veteran appropriate notice under the VCAA 
specifically advising him of what is 
necessary to substantiate such claim, to 
include on the basis that the disease was 
incurred or aggravated on ACDUTRA.  He 
should have ample opportunity to respond.

2.	The RO should ask the Veteran to identify 
any (and each) period of ACDUTRA during 
which he alleges his hypertension was 
incurred or aggravated, and sources of 
records of evaluation or treatment that 
might corroborate onset or increase in 
severity of hypertension during such 
period(s), as well as releases for private 
records. The RO should then obtain 
verification of the Veteran's duty status 
during the alleged period (i.e., that he 
was on ACDUTRA) and obtain complete 
clinical records of any evaluation and/or 
treatment/ from the identified sources.

3.	The RO should arrange for any further 
development indicated (to include ordering 
a nexus examination, if necessary).  Then 
the RO should readjudicate the claim.  If 
it remains denied, the RO should issue an 
appropriate supplemental SOC and afford 
the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

